PER CURIAM.
Martin Sanchez appeals the district court’s orders denying his “motion to expurgate,” which he filed pursuant to 28 U.S.C. § 2241 (2000), and denying his motion for reconsideration. We have reviewed the record and find that Sanchez’s claim for relief under § 2241 is unavailing because he does not meet the test for proceeding under this statute as set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000). Accordingly, we find that the district court did not err in denying Sanchez’s “motion to expurgate” and thus affirm its order denying the motion. We affirm the district court’s denial of Sanchez’s motion for reconsideration for the reasons stated by the district court. See United States v. Sanchez, No. CR-97-281 (D.S.C. Mar. 21, 2003). We dispense with oral argument because the facts and legal issues are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.